SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, *635AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Russell Anderson, Jr. (“Anderson”) brought a Title VII suit against his former employer, Defendants Appellee Delphi Automotive Systems (“Delphi”), raising a range of discrimination and retaliation claims. The district court (Larimer, /.), reviewing the grievances in great detail, granted Delphi’s request for summary judgment. Anderson appeals.
On appeal from a grant of summary judgment, we view the facts in the light most favorable to the non-moving party (i.e., Anderson). See De la Cruz v. New York City Human Res. Admin. Dep’t of Soc. Servs., 82 F.3d 16, 18 (2d Cir.1996). And, we review a district court’s grant of summary judgment de novo. See Bicker-staff v. Vassar College, 196 F.3d 435, 445 (2d Cir.1999).
We agree with the court below that most of Anderson’s claims are time-barred. In light of Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 111-14, 122 S.Ct. 2061, 153 L.Ed.2d 106 (2002), we reject Anderson’s contention that, under a continuing-violation theory, all of his related grievances are timely. See also Elmenayer v. ABF Freight Sys., 318 F.3d 130, 134 (2d Cir.2003).
As to his timely discrimination grievances and his claims of retaliation, we also agree with the judgment of the court below. Even assuming arguendo that Anderson made prima facie cases for his claims, which is dubious, and even assuming arguendo that Anderson’s characterization of Delphi’s rebuttal explanations might, as to some of these claims, raise enough factual issues to justify submission to a jury, which is yet more dubious, Anderson still did not present enough evidence of discrimination or retaliation in any of these claims so that a reasonable jury could find for him. See Lizardo v. Denny’s, Inc., 270 F.3d 94, 103 (2d Cir.2001) (“Evidence of pretext, however, even combined with the minimal showing necessary to establish a prima facie case ..., does not mandate a denial of summary judgment.”); Slattery v. Smss Reinsurance Am. Corp., 248 F.3d 87, 94-95 (2d Cir.2001).
We have considered all of Anderson’s claims and find them to be without merit. The district court’s judgment is therefore AFFIRMED.